BLATCHFORD, District Judge.
The libel in this case sets forth that the libellant, on the 2nd of September, 1875, chartered the steamboat William Fletcher of the agent of her owners, for use on the 5th day of that month; that such owners failed to furnish said steamboat at the time agreed upon; and that the libellant lias sustained damages to the amount of 8500. The libel prays for process against the vessel and that she may be condemned and sold to pay such damages. The answer sets up that the facts alleged in the libel created no lien on the vessel, enforceable in admiralty, and alleges that, therefore, this court has no jurisdiction of the subject matter of this action. The evidence shows a hiring of the vessel by the libellant, she to be at a certain place on a certain day. and to be used by the. libellant for one day. for a specific trip, for a price agreed upon. She was not at the appointed place, as agreed, and the libellant did not use her. Part of the agreed price had been paid by the libellant in advance.
The libel musT be dismissed, with costs, on the ground that the breach .of the contract to furnish the vessel for the use of the libel-lant created no lien on the vessel enforceable in admiralty. This is well settled by several decisions. The Freeman v. Buckingham, 18 How. [59 U. S.] 182; Vanderwater v. Mills, 19 How. [60 U. S.] 82; The Hermitage [Case No. 6,410]; The General Sheridan [Id. 5,319]; The Pauline [Id. 10,848],